       Case 20-20182 Document 449 Filed in TXSB on 06/02/20 Page 1 of 3


From:             Vidhya Ram
To:               hector.duran.jr@usdoj.gov
Cc:               Jeannie Andresen
Subject:          Re: JC Penney bankruptcy - Case No. 20-20182
Date:             Tuesday, June 2, 2020 12:43:58 AM


+Jeannie to the email.

On Tuesday, June 2, 2020, 12:39:28 AM CDT, Vidhya Ram <vidhya_ram67@yahoo.com> wrote:


Respected Sir,

My name is Vidhya Sivasankaran. I'm an individual shareholder with JC Penney who invested a sizable
amount of my hard earned money trusting the JCP BOD and now seeing my shares/savings vanish in this
unprecedented CH-11 bankruptcy proceedings filed by JC Penney management.

Before I begin, I would like to extend immense thanks to the court, Honorable Judge David R.Jones to
post the proceedings of the case and the audio recordings on prime-clerk, which helps mom and pop
shareholders like us listen to the proceedings and educate ourselves on the CH-11 process. It is heart
warming to see the judge lend a patient ear to common shareholders like us.

I also want to extend my sincere thanks to you in enabling shareholders like us having a voice and
express our opinions. This is new to me and I'm not sure how and if possible this letter can be added to
the docket as well.

I had a chance to review Rahul Shekatkar's letter and petition and he has done a very good analysis of
the situation as an individual shareholder, to the best extent possible.

During the Covid shutdown, or during all the rumors floating in the news regarding the bankruptcy - we as
investors did not hear any communication from JCP BOD. Based on this, we assumed things are ok and
not dire financially. The JCP BOD was almost incommunicado regarding the restructuring or BK filing until
up to the last minutes on May15th. Not updating the shareholders through their investor relations I think is
a breach of fiduciary duty.

As an individual investor, I did some due diligence on the stock before investing into it and looked into
JCP's liabilities carefull:

ABL credit facility maturity     : 6/20/2022 :  $1.18 B
2016 Term loan maturity        : 06/23/2023:     $1.521 B
First Lien notes maturity      : 07/01/2023: $500M
Second Lien Notes maturity : 03/15/2025: $400M

Unsecured Notes maturity      : 2023-2097:          $1.318B


The earliest maturity on the loan is 06/20/2022 which is 24 months away. They also had cash/cash
equivalents ~$386M and withdrew ABL revolver ~$1.2B. With sufficient funds in hand and debt maturity
two years away, why is JCP BOD throwing in the towel and approaching CH-11 BK.

Also JCP has submitted to the court that they have unencumbered real estate for ~$1.4B(lit) vs $700M
unlit.

The cash on hand + the real estate (on which they could have taken additional debt) alone should have
been sufficient to weather the pandemic till the date of the debt maturity.
        Case 20-20182 Document 449 Filed in TXSB on 06/02/20 Page 2 of 3


We hear from news that airline is one of the worst affected industries in this pandemic and we are hearing
some airlines have a cash burn rate of $25-$50M / month and those airlines are taking prudent
approaches to weather this pandemic without rushing to BK proceedings.

Below are some of the questions that come to my mind for which I think we as share holders need
answers from JCP BOD and if JCP BOD is found to be fraudulent or not meeting their fiduciary duty to
shareholders - then appropriately prosecuted.

1. what was JCP cash burn rate/month from the date they closed operations until they re-opened
recently. Was the $1.5B liquidity available not enough to offset the cash burn rate and weather through
the covid-situation?

2. I understand from JCP filings that they had options to borrow additional debt. Why was that not
considered? We see Macy's recently issued debt and it was over-subscribed? The management was very
confident even during the last earnings release that their turn-around plan is working 5/6 quarters of
meeting or exceeding milestones. If covid was a short bump in the road, which could have been
navigated with short term liquidity infusion - was the JCP management not confident in their turn-around
plan? It looks like as if the BOD was waiting for an opportunity to throw in the towel and covid came along
the way to their help. Then, did the management lie to the investors that the turn-around plan was
working before the covid-situation. Were the shareholders defrauded by JCP BOD?

3. On May-15, before the announcement of BK - JCP went ahead and paid $17M interest on their loan. If
the intent was to file BK, why splurge and spend the money on interest payment without negotiating with
the creditors? In addition, they also paid April rents when other retaliers

4. And on May15th morning, JCP shares were halted trading on NYSE pending news for almost an hour.
No new news came from either the JCP investor relations or from JCP BOD/CEO. Why was the stock
halted trading on May 15th morning. The only filing we saw later was the $17M interest payment
referenced above. And subsequently JCP filed for BK in the evening. What happened between the
morning to evening on May15th and why was the BK delayed till the evening? If it was delayed, then why
was teh $17M paid as interest for the loan?

5. Just a few days before the, JCP BOD modified their incentive plans payments due only on achieving
certain milestones end of fiscal 2021. The BOD then modified the compensation plan and lined their
purses to the total amounts as follows: $4,500,000 for Jill Soltau, Chief Executive Officer, and $1,000,000
for each of Bill Wafford, Executive Vice President, Chief Financial Officer, Michelle Wlazlo, Executive
Vice President, Chief Merchant, and Brynn L. Evanson, Executive Vice President, Chief Human Resources
Officer.

It is an irony that when many of the associates were furloughed, many of the share holders getting wiped
out the JCP BOD and management thought of lining their pockets prior to filing BK. We have seen other
companies in the retail sector do the opposite (for example TLRD) where all the BOD is taking a pay-cut to
travel through these uncertain times.

I heard this in Mr.Sussburg's deposition quoting the famous James Cash Penney that haunts me to this day:

"Treating others as you would like to be treated"

" The ethical means by which me and my associates made money is
more important than the fact that we acheived business success"

Looking at what the JCP BOD did to line up their pockets just before the BK filings clearly shows that they
not only followed James Cash Penney's words, but also lost the trust of their associates, employees and
shareholders. To me, the JCP board and the CEO has lost the trust/confidence to continue executing the
vision of its founder famous Mr.Penney and should be removed if possible in the interest of the future of
this company.
       Case 20-20182 Document 449 Filed in TXSB on 06/02/20 Page 3 of 3



Thanks and Regards,
Vidhya Sivasankaran

PS: I kindly request to add this letter to the BK case as another submission from a common shareholder.
